 1   RICHARD A. HARRIS, ESQ.
     Nevada Bar No. 505
 2   CRYSTAL Y. CASE, ESQ.
     Nevada Bar No. 14495
 3   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 4   Las Vegas, Nevada 89101
     Phone: (702) 444-4444
 5   Fax: (702) 444-4455
     E-Mail: Crystal@RichardHarrisLaw.com
 6   Attorneys for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10    MATTHEW BUMGARDNER,                                 CASE NO.: 2:20-cv-00381-KJD-BNW
11                         Plaintiff,

12           v.                                           STIPULATION AND [PROPOSED]
                                                          ORDER TO EXTEND OPPOSITION
13    JAMES RIVER INSURANCE COMPANY;                      DEADLINE
      RAISER, LLC dba UBER; UBER
14    TECHNOLOGIES, INC, dba UBER; DOES I
      through X; and ROE BUSINESS ENTITIES I
15    through X, inclusive; DOES I through X; and
      ROE BUSINESS ENTITIES I through X,
16    inclusive,

17                         Defendants.

18

19          WHEREAS the Defendants’ filed a Motion to Strike pursuant to FRCP 12(f) on March 3, 2020;

20   and
     WHEREAS the current opposition deadline in this matter is March 17, 2020.
21
            IT IS HEREBY STIPULATED by and among the parties hereto, through their respective counsel
22

23

24
     ...
25
     ...
26
     ...
27
28


                                                    Page 1 of 3
 1   of record, that the deadline for the Plaintiff to file an Opposition to Defendants’ Motion to Strike pursuant
 2   to FRCP 12(f) shall be extended from March 17, 2020, to March 24, 2020.

 3

 4     DATED this 17th day of March, 2020.                DATED this 17th day of March, 2020.

 5     RICHARD HARRIS LAW FIRM                            WOOD SMITH HENNING & BERMAN
                                                          LLP
 6

 7      /s/ Crystal Y. Case                    _            /s/ Jason W. Williams     ________
       RICHARD A. HARRIS, ESQ.                            JASON W. WILLIAMS, ESQ.
 8     Nevada Bar No. 505                                 Nevada Bar No. 8310
       CRYSTAL Y. CASE, ESQ.                              2881 Business Park Court, Suite 200
 9     Nevada Bar No. 14495                               Las Vegas, Nevada 89128
       801 South Fourth Street                            Phone: (702) 363-5100
10     Las Vegas, Nevada 89101                            Attorney for Defendants Uber Technologies
       Attorneys for Plaintiff                            and Rasier, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                       Page 2 of 3
 1                                                 ORDER
 2           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the deadline for the Opposition

 3   to Defendants’ Motion to Strike pursuant to FRCP 12(f) is extended from March 17, 2020, to March 24,

 4   2020.

 5
                                                       ___________________________________
 6                                                     UNITED   STATES U.S.
                                                       Kent J. Dawson, MAGISTRATE      JUDGE
                                                                            District Judge
 7                                                             March 19, 2020
                                                       DATED: ___________________________
 8

 9   Submitted by:
     RICHARD HARRIS LAW FIRM
10

11   _/s/ Crystal Y. Case___________
12   RICHARD A. HARRIS, ESQ.
     Nevada Bar No. 505
13   CRYSTAL Y. CASE, ESQ.
     Nevada Bar No. 14495
14   801 South Fourth Street
      Las Vegas, Nevada 89101
15   Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                  Page 3 of 3
